Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 1 of 26




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-0119

 FRED NEKOUEE, individually,             :
                                         :
                  Plaintiff,             :
                                         :
 vs.                                     :
                                         :
 VILLA SHOPPING CENTER, LLC, a Colorado:
 limited liability company;              :
                                         :
                  Defendant.             :
 _______________________________________ /


                                          COMPLAINT
                                   (Injunctive Relief Demanded)


       PLAINTIFF, FRED NEKOUEE, individually, as a mobility impaired individual

(sometimes referred to as “Plaintiff”), hereby sues the Defendant, VILLA SHOPPING CENTER,

LLC, a Colorado limited liability company; sometimes referred to as “Defendant”); for injunctive

relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

       1.      Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

of Hillsborough.

       2.      Defendant VILLA SHOPPING CENTER, LLC owns the Villa Shopping Center

with an address of 2835 28th Street, Boulder, Colorado 80301, in Boulder County (“Villa Shopping

Center”).

       3.      Venue is proper in the District of Colorado because venue lies in the judicial district

of the situs of the Villa Shopping Center. The Defendant’s Villa Shopping Center is located in

and does business within this judicial district.
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 2 of 26




       4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

       5.     Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA, 42 U.S.C. § 12181(7)(E), and the regulations implementing the ADA, 28

CFR 36.201(a) and 36.104.

       6.    The Villa Shopping Center is a place of public accommodation.

       7.    Red Agave, in the Villa Shopping Center, is a place of public accommodation.

       8.    Jin Chan Zhang, in the Villa Shopping Center, is a place of public accommodation.

       9.    The Asian Seafood Market, in the Villa Shopping Center, is a place of public

accommodation.

       10.    Defendant is responsible for complying with the obligations of the ADA.

       11.    Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis, weak limbs, and requires the use of a wheelchair for mobility.

       12.     Mr. Nekouee travels to the Longmont-Boulder area every three to six months to

accompany his brother at heavy equipment auctions and to visit heavy equipment dealerships,

where he assists his brother compare prices to equipment available in other areas, or to help his

brother evaluate whether to buy or sell heavy equipment, or to vacation.

       13.     Fred Nekouee has visited the Villa Shopping Center which forms the basis of this

lawsuit on October 4, 2018; February 5, 2019; and on October 2, 2019; and he bought goods and

sought to avail himself of the goods and services at the Villa Shopping Center on such dates.

       14.       Fred Nekouee visited and bought food at the Asian Seafood Market in the Villa



                                                 2
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 3 of 26




Shopping Center on October 4, 2018 and on October 2, 2019.

          15.     Fred Nekouee visited and bought food at Jin Chan Zhang in the Villa Shopping

Center on October 4, 2018.

          16.    Fred Nekouee visited and bought food and beverages at Red Agave in the Villa

Shopping Center on February 5, 2019.

          17.     Fred Nekouee attended a heavy equipment auction in the Longmont area on

October 3, 2018 and again on May 8, 2019.

          18.    Fred Nekouee visited Rocky Mountain National Park on October 2, 2018.

          19.    Fred Nekouee also visited the Longmont-Boulder area from February 3-7, 2019.

          20.    Fred Nekouee plans to return to the Villa Shopping Center to avail himself of the

goods and services offered to the public at the Villa Shopping Center, Red Agave, the Asian

Seafood Market and Jin Chan Zhang.

          21.    The Plaintiff has definite plans to return to the area and to the Villa Shopping

Center in March 2020.

          22.    The Villa Shopping Center, Red Agave, the Asian Seafood Market and Jin Chan

Zhang are close to the hotels he stays at in the area and are close to the heavy equipment auction

and dealerships he visits.

          23.   The Plaintiff likes the food items at the Asian Seafood Market in the Villa Shopping

Center.

          24.   The Plaintiff likes to bring grocery items back to his hotel room or to eat in his

vehicle.

          25.   The Plaintiff plans to return to the Asian Seafood Market to buy food.

          26.   The Plaintiff likes the food and menus at Jin Chan Zhang and Red Agave.



                                                  3
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 4 of 26




         27.     The Plaintiff plans to return to Jin Chan Zhang and Red Agave in the Villa Shopping

Center to eat.

         28.     For the reasons set forth in paragraphs 12-27 and 42, Fred Nekouee plans to return

to the Villa Shopping Center.

         29.     The Plaintiff has encountered architectural barriers at the Villa Shopping Center.

         30.     The barriers to access that the Plaintiff encountered at the Villa Shopping Center

have endangered his safety, impaired his ability or those accompanying him to park a vehicle,

impaired his ability to access the Villa Shopping Center, and have impaired his use of the restrooms

there.

         31.     The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

nearly flat.

         32.     The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

because he lacks the strength and also risks tipping his wheelchair backwards or forwards.

         33.     Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

wheelchair.

         34.     On his visit to Villa Shopping Center, the Plaintiff encountered excessively steep

slopes in its parking lot.

         35.     The cross slope of the front section (closer to the building) of the access aisle serving

the parking spaces for disabled patrons in front of Boulder Pho is steeper than 1:48 and is also

steeper than 3.1%.

         36.     The cross slope of the walking surface in front of the Asian Food Market is steeper

than 1:48 and is also steeper than 3.1%.



                                                     4
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 5 of 26




       37.     The Plaintiff encountered and observed barriers to access in the restroom in the

Asian Seafood Market.

       38.     The Plaintiff encountered and observed barriers to access in the men’s restroom in

Jin Chan Zhang.

       39.     The Plaintiff encountered and observed barriers to access in the men’s restroom in

Red Agave.

       40.     The Plaintiff is deterred from visiting the Villa Shopping Center even though he

enjoys its goods, because of the difficulties he will experience there until the Villa Shopping Center

is made accessible to him in a wheelchair.

       41.     Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendant’s non-compliance with the ADA with respect to the Villa

Shopping Center as described but not necessarily limited to the allegations in paragraph 47 of this

Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination in violation of the ADA by the Defendant.

       42.     Fred Nekouee desires to visit the Villa Shopping Center not only to avail himself of

the goods and services available at the Villa Shopping Center but to assure himself that the Villa

Shopping Center is in compliance with the ADA so that he and others similarly situated will have

full and equal enjoyment of the Villa Shopping Center without fear of discrimination.

       43.     The Defendant has discriminated against the individual by denying him access to,

and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

       44.     The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,



                                                  5
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 6 of 26




1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

$500,000 or less).

       45.       Physical conditions that exist at the Villa Shopping Center are accurately described

in each romanette “(i)” in each lettered subparagraph of paragraph 47 below.

       46.       Preliminary inspections of the Villa Shopping Center show that violations of the

ADA exist as set forth in paragraph 47 below.

       47.       The violations of the ADA that Fred Nekouee personally encountered or observed

at the Villa Shopping Center include, but are not limited to:

        PARKING

             a. (i) In the parking lot, the parking spaces for disabled patrons in front of Boulder
       Pho and Red Agave do not have upright signage with the International Symbol of

       Accessibility. (ii) For these parking spaces, as shown in the photograph below, there are

       no upright signs with the International Symbol of Accessibility, in violation of Federal Law

       2010, ADAAG §§ 502.6 and 703.7.2.1. (iii) The Plaintiff observed this lack of upright

       signage, and it made it difficult for him to find an accessible parking space, and it deters

       him from visiting the Villa Shopping Center and Red Agave. (iv) The action required to

       install upright signage with the International Symbol of Accessibility is easily

       accomplishable and able to be carried out without much difficulty or expense.




                                                  6
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 7 of 26




         b. (i) In the parking lot, there are no parking spaces for disabled patrons with van
      accessible signage. (ii) In the parking lot, there are no parking spaces for disabled patrons

      with van accessible signage, in violation of Federal Law 2010, ADAAG §§ 208.2.4 and

      502.6. (iii) The Plaintiff observed this lack of van accessible signage, and it deters him

      from visiting the Villa Shopping Center and made it difficult for him to find an accessible

      parking space. (iv) The action required to install signage with the words “van access” is

      easily accomplishable and able to be carried out without much difficulty or expense.

         c. (i) In the parking lot, the running slope of the front section (closer to the building)
      of the access aisle serving the disabled parking spaces in front of Boulder Pho is steeper

      than 1:48 and steeper than 3.1%. (ii) The running slope of the front section (closer to the

      building) of this access aisle serving the disabled parking spaces in front of Boulder Pho is

      steeper than 1:48 and steeper than 3.1%, in violation of Federal Law 2010, ADAAG §

      502.4. (iii) While moving in his wheelchair, the Plaintiff encountered the running slope

                                                7
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 8 of 26




      of this access aisle and it made his wheelchair unstable. (iv) The action required to reduce

      the slope of this access aisle is easily accomplishable and able to be carried out without

      much difficulty or expense.

         d. (i) The running slope of the walking surface in front of Panaderia is steeper than
      1:20 and it is also steeper than 6%. (ii) The running slope of the walking surface in front

      of Panaderia is steeper than the maximum allowed slope of 1:20 and steeper than 6%, in

      violation of Federal Law 2010, ADAAG § 403.3. (iii) The Plaintiff encountered the

      running slope of this walking surface while moving in his wheelchair, and it made his

      wheelchair unstable. (iv) The action required to reduce the running slope of this walking

      surface is easily accomplishable and able to be carried out without much difficulty or

      expense.

         e. (i) The cross slope of the walking surface in front of Panaderia is steeper than
      1:48 and it is also steeper than 3.1%. (ii) The cross slope of the walking surface in front

      of Panaderia is steeper than the maximum allowed slope of 1:48 and it is also steeper than

      7%, in violation of Federal Law 2010, ADAAG § 403.3. (iii) The Plaintiff encountered

      the cross slope of this walking surface while moving in his wheelchair, and it made his

      wheelchair unstable. (iv) The action required to reduce the cross slope of this walking

      surface is easily accomplishable and able to be carried out without much difficulty or

      expense.

         f.   (i) The cross slope of the walking surface in front of the Asian Seafood Market

      is steeper than 1:48 and it is also steeper than 3.1%. (ii) The cross slope of the walking

      surface in front of the Asian Food Market is steeper than the maximum allowed slope of

      1:48 and it is also steeper than 4%, in violation of Federal Law 2010, ADAAG § 403.3.


                                               8
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 9 of 26




      (iii) The Plaintiff encountered the cross slope of this walking surface while moving in his

      wheelchair, and it made his wheelchair unstable. (iv) The action required to reduce the

      cross slope of this walking surface is easily accomplishable and able to be carried out

      without much difficulty or expense.

         g. (i) The slope of the ground surface within 60 inches of the outside of the main
      entrance door to Red Agave is steeper than 1:48 and is steeper than 3.1%. (ii) The slope

      of the ground surface within the required maneuvering space of 60 inches outside of the

      main entrance door to Red Agave is steeper than the maximum allowed slope of 1:48 and

      is as steep as about 4%, in violation of Federal Law 2010, ADAAG § 404.2.4.4. (iii) Due

      to the slope within this maneuvering space outside of the main entrance door to Red Agave,

      the Plaintiff’s wheelchair slipped sideways as he tried to enter Red Agave. (iv) The action

      required to reduce the slope of this required maneuvering space is easily accomplishable

      and able to be carried out without much difficulty or expense.

         h.    (i) The slope of the ground surface within 60 inches of the outside of the main

      entrance door to Jin Chan Zhang is steeper than 1:48 and is steeper than 3.1%. (ii) The

      slope of the ground surface within the required maneuvering space of 60 inches outside of

      the main entrance door to Jin Chan Zhang is steeper than the maximum allowed slope of

      1:48 and it is as steep as about 4%, in violation of Federal Law 2010, ADAAG § 404.2.4.4.

      (iii) Due to the slope within this maneuvering space outside of the main entrance door to

      Jin Chan Zhang, the Plaintiff’s wheelchair slipped sideways as he tried to enter Jin Chan

      Zhang. (iv) The action required to reduce the slope of this required maneuvering space is

      easily accomplishable and able to be carried out without much difficulty or expense.

         i.   (i) The slope of the ground surface within 60 inches of the outside of the main


                                               9
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 10 of 26




      entrance door to the Asian Seafood Market is steeper than 1:48 and is steeper than 3.1%.

      (ii) The slope of the ground surface within the required maneuvering space of 60 inches

      outside of the main entrance door to the Asian Seafood Market is steeper than the maximum

      allowed slope of 1:48 and it is as steep as about 5%, in violation of Federal Law 2010,

      ADAAG § 404.2.4.4. (iii) Due to the slope within this maneuvering space outside of the

      main entrance door to the Asian Seafood Market, the Plaintiff’s wheelchair slipped

      sideways as he tried to enter the Asian Seafood Market. (iv) The action required to reduce

      the slope of this required maneuvering space is easily accomplishable and able to be carried

      out without much difficulty or expense.

         ASIAN SEAFOOD MARKET

         j. (i) The length of time for the main entrance door to the Asian Seafood Market to
      close from an open position of 90 degrees to 12 degrees from the latch is less than 5

      seconds. (ii) The length of time for this entrance door to close from an open position of

      90 degrees to 12 degrees from the latch is about 3 seconds and less than the minimum

      required time of 5 seconds, in violation of Federal Law 2010, ADAAG § 404.2.8.1. (iii)

      Due to the short time for this entrance door to close, this door closed on his wheelchair

      before the Plaintiff could not make it through the door. (iv) The action required to adjust

      the door closer to this door is easily accomplishable and able to be carried out without

      much difficulty or expense.

         k. (i) In the restroom in the Asian Seafood Market, the door opening to the restroom
      is less than 32 inches wide. (ii) The door opening to the restroom in the Asian Seafood

      Market does not provide a minimum clear width of 32 inches and is only about 23 inches

      wide, in violation of Federal Law 2010, ADAAG § 404.2.3. (iii) Due to this narrow door


                                                10
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 11 of 26




      opening, the Plaintiff required assistance to enter this restroom since it was not wide

      enough for his wheelchair to pass through this doorway while he was sitting in it. (iv) The

      action required to increase the width of this door opening is easily accomplishable and able

      to be carried out without much difficulty or expense.

         l.    (i) In the Asian Seafood Market restroom, the door pull side maneuvering

      clearance in a front approach beyond the latch and parallel to the doorway is blocked by

      the sink and is less than 18 inches. (ii) This door pull side maneuvering clearance in a

      front approach beyond the latch and parallel to the doorway is blocked by the sink and is

      less than 18 inches and is only about 10 inches, in violation of Federal Law 2010, ADAAG

      § 404.2.4. (iii) Due to this lack of door pull side maneuvering clearance and the narrow

      door opening, the Plaintiff required assistance to exit this restroom. (iv) The action

      required to relocate the sink to increase the door pull side maneuvering clearance is easily

      accomplishable and able to be carried out without much difficulty or expense.

         m. (i) In the Asian Seafood Market restroom, the operation of the door knob requires
      tight grasping, pinching, or twisting of the wrist. (ii) The operation of this door knob in

      the restroom requires tight grasping, pinching, or twisting of the wrist, in violation of

      Federal Law 2010, ADAAG §§ 309.4 and 404.2.7. (iii) The Plaintiff tried but could not

      operate this door knob with a closed fist or loose grip. (iv) The action required to replace

      this door knob is easily accomplishable and able to be carried out without much difficulty

      or expense.

         n. (i) In the Asian Seafood Market restroom, the top of the toilet seat is less than 17
      inches above the floor. (ii) In this restroom, the height of the toilet seat above the finish

      floor is not between a minimum of 17 inches and a maximum of 19 inches above the finish


                                               11
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 12 of 26




      floor measured to the top of the seat, as shown in the photograph below, in violation of

      Federal Law 2010, ADAAG § 604.4. (iii) Due to the height of this toilet seat above the

      floor, the Plaintiff required assistance to sit on the toilet and to move off of this toilet. (iv)

      The action required to install an ADA compliant toilet is easily accomplishable and able to

      be carried out without much difficulty or expense.




          o. (i) In the restroom in the Asian Seafood Market, there is no rear wall grab bar or
      side wall grab bar in the toilet area. (ii) As shown in the photograph below, this restroom

      does not have a rear wall or side wall grab bar, in violation of Federal Law 2010, ADAAG

      § 604.5. (iii) Due to the lack of grab bars in the restroom, the Plaintiff also required

      assistance to use the toilet. (iv) The action required to install rear and side wall grab bars

      is easily accomplishable and able to be carried out without much difficulty or expense.




                                                 12
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 13 of 26




         p. (i) In the restroom in the Asian Seafood Market, the water drain and supply pipes
      under the sink are not insulated. (ii) As shown in the photograph below, the water drain

      and supply pipes under this sink are not insulated or otherwise configured to protect against

      contact, in violation of Federal Law 2010, ADAAG § 606.5. (iii) Due to the lack of

      insulation on these pipes under this sink, the Plaintiff risked skin burns and injury to his

      legs when he used this sink. (iv) The action required to insulate these pipes under this

      sink is easily accomplishable and able to be carried out without much difficulty or expense.




                                               13
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 14 of 26




         q. (i) In the restroom in the Asian Seafood Market, the operation of the faucet
      controls for the sink require tight grasping, pinching, or twisting of the wrist. (ii) The

      operation of these faucet controls for this sink require tight grasping, pinching, or twisting

      of the wrist, in violation of Federal Law 2010, ADAAG §§ 606.4 and 309.4. (iii) The

      Plaintiff tried but could not operate these faucet controls with a closed fist or loose grip.

      (iv) The action required to replace these faucet controls is easily accomplishable and able

      to be carried out without much difficulty or expense.

         r.   (i) In the restroom in the Asian Seafood Market, the bottom of the paper towel

      dispenser is higher than 48 inches above the floor. (ii) The bottom of this paper towel

      dispenser is higher than 48 inches above the finish floor and is as high as about 56 inches

      above the finish floor, and outside of the reach range of an individual in a wheelchair, in
                                               14
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 15 of 26




      violation of Federal Law 2010, ADAAG § 308.2.1. (iii) From his wheelchair, the Plaintiff

      tried but could not reach a paper towel due to the height of this paper towel dispenser above

      the floor.   (iv) The action required to relocate this paper towel dispenser is easily

      accomplishable and able to be carried out without much difficulty or expense.

         s. (i) In the restroom in the Asian Seafood Market, the bottom edge of the mirror’s
      reflecting surface is higher than 40 inches above the floor. (ii) The bottom edge of this

      mirror’s reflecting surface is higher than 40 inches above the finish floor and as high as

      about 46 inches above the finish floor, in violation of Federal Law 2010, ADAAG § 603.3.

      (iii) Due to the height of the bottom edge of this mirror’s reflecting surface above the floor,

      the Plaintiff could not see his full face in this mirror from his wheelchair. (iv) The action

      required to relocate this mirror is easily accomplishable and able to be carried out without

      much difficulty or expense.

         JIN CHAN ZHANG

         t. (i) The force needed to open the entrance door to Jin Chan Zhang is greater than 5
      pounds. (ii) The force needed to open the entrance door to Jin Chan Zhang is about 8

      pounds and more than the maximum allowed force of 5 pounds (22.2 N), pertaining to the

      continuous application of force necessary to fully open a door, in violation of Federal Law

      2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this entrance door, the

      Plaintiff had difficulty opening this door to enter Jin Chan Zhang. (iv) The action required

      to reduce the force necessary to fully open this door is easily accomplishable and able to

      be carried out without much difficulty or expense.

         u.     (i) The length of time for the entrance door to Jin Chan Zhang to close from an

      open position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The


                                                15
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 16 of 26




      length of time for this entrance door to close from an open position of 90 degrees to 12

      degrees from the latch is about 3 seconds and less than the minimum required time of 5

      seconds, in violation of Federal Law 2010, ADAAG § 404.2.8.1. (iii) Due to the short

      time for this door to close, the door closed on his wheelchair before the Plaintiff could not

      make it through the door. (iv) The action required to adjust the door closer to this door is

      easily accomplishable and able to be carried out without much difficulty or expense.

         v. (i) The men’s restroom in Jin Chan Zhang does not have signage with the
      International Symbol of Accessibility. (ii) The men’s restroom in Jin Chan Zhang does

      not have signage with the International Symbol of Accessibility, in violation of Federal

      Law 2010, ADAAG § 703.7.2.1. (iii) The Plaintiff observed that the men’s restroom in

      Jin Chan Zhang does not have the International Symbol of Accessibility and such lack of

      signage is a barrier to access since this restroom is not identified as accessible, and this

      lack of signage deters him from visiting Jin Chan Zhang and the Villa Shopping Center.

      (iv) The action required to install signage with the International Symbol of Accessibility is

      easily accomplishable and able to be carried out without much difficulty or expense.

         w. (i) In the restroom in Jin Chan Zhang, the door opening to the men’s restroom is
      less than 32 inches wide. (ii) The door opening to the men’s restroom in Jin Chan Zhang

      does not provide a minimum clear width of 32 inches and is only about 23 inches wide, in

      violation of Federal Law 2010, ADAAG § 404.2.3. (iii) Due to this narrow door opening,

      the Plaintiff required assistance to enter this men’s restroom since it was not wide enough

      for his wheelchair to pass through this doorway. (iv) The action required to increase the

      width of this door opening is easily accomplishable and able to be carried out without much

      difficulty or expense.


                                               16
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 17 of 26




         x.    (i) In the men’s restroom in Jin Chan Zhang, the operation of the door knob

      requires tight grasping, pinching, or twisting of the wrist. (ii) The operation of this door

      knob in the men’s restroom requires tight grasping, pinching, or twisting of the wrist, in

      violation of Federal Law 2010, ADAAG §§ 309.4 and 404.2.7. (iii) The Plaintiff tried but

      could not operate this door knob in the men’s restroom with a closed fist or loose grip.

      (iv) The action required to replace this door knob is easily accomplishable and able to be

      carried out without much difficulty or expense.

         y. (i) In the men’s restroom in Jin Chan Zhang, the water drain and supply pipes
      under the sink are not insulated. (ii) The water drain and supply pipes under this sink are

      not insulated or otherwise configured to protect against contact, in violation of Federal Law

      2010, ADAAG § 606.5. (iii) Due to the lack of insulation on these pipes under this sink,

      the Plaintiff risked skin burns and injury to his legs when he used this sink. (iv) The action

      required to insulate these pipes under this sink is easily accomplishable and able to be

      carried out without much difficulty or expense.

         z.    (i) In the men’s restroom in Jin Chan Zhang, there is no rear wall grab bar or side

      wall grab bar in the toilet area. (ii) As shown in the photograph below, this restroom does

      not have a rear wall or side wall grab bar, in violation of Federal Law 2010, ADAAG §

      604.5. (iii) Due to the lack of grab bars in the restroom, the Plaintiff also required

      assistance to use the toilet. (iv) The action required to install rear and side wall grab bars

      is easily accomplishable and able to be carried out without much difficulty or expense.




                                                17
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 18 of 26




         aa.     (i) In the men’s restroom in Jin Chan Zhang, the operation of the faucet controls

      for the sink require tight grasping, pinching, or twisting of the wrist. (ii) The operation of

      these faucet controls for this sink require tight grasping, pinching, or twisting of the wrist,

      in violation of Federal Law 2010, ADAAG §§ 606.4 and 309.4. (iii) The Plaintiff tried

      but could not operate these faucet controls with a closed fist or loose grip. (iv) The action

      required to replace these faucet controls is easily accomplishable and able to be carried out

      without much difficulty or expense.

         bb.      (i) In the men’s restroom in Jin Chan Zhang, the bottom edge of the mirror’s

      reflecting surface is higher than 40 inches above the floor. (ii) The bottom edge of this

      mirror’s reflecting surface is higher than 40 inches above the finish floor and as high as

      about 52 inches above the finish floor, in violation of Federal Law 2010, ADAAG § 603.3.

                                                18
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 19 of 26




      (iii) Due to the height of this mirror’s reflecting surface above the finish floor, the Plaintiff

      could not see his full face in this mirror while sitting in his wheelchair. (iv) The action

      required to relocate this mirror is easily accomplishable and able to be carried out without

      much difficulty or expense.

          cc. (i) In the men’s restroom in Jin Chan Zhang, the centerline of where the toilet
      paper is dispensed from the toilet paper dispenser is not between 7 and 9 inches from the

      front of the toilet. (ii) The centerline of where the toilet paper is dispensed from the toilet

      paper dispenser is not between a minimum of 7 inches and a maximum of 9 inches from

      the front of the toilet, in violation of Federal Law 2010, ADAAG § 604.7. (iii) Due to the

      location of where toilet paper is dispensed, the Plaintiff could not reach toilet paper from

      this dispenser from a normal sitting position on the toilet. (iv) The action required to

      relocate this toilet paper dispenser is easily accomplishable and able to be carried out

      without much difficulty or expense.

          dd.      (i) In the men’s restroom in Jin Chan Zhang, the bottom of the paper towel

      dispenser is higher than 48 inches above the floor. (ii) The bottom of this paper towel

      dispenser is higher than 48 inches above the finish floor and is as high as about 53 inches

      above the finish floor, and outside of the reach range of an individual in a wheelchair, in

      violation of Federal Law 2010, ADAAG § 308.2.1. (iii) From his wheelchair, the Plaintiff

      tried but could not reach a paper towel due to the height of this paper towel dispenser above

      the floor.    (iv) The action required to relocate this paper towel dispenser is easily

      accomplishable and able to be carried out without much difficulty or expense.

          ee. (i) In the men’s restroom in Jin Chan Zhang, the distance from the centerline of
      the toilet to the side wall is not between 16 inches and 18 inches. (ii) The distance from


                                                 19
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 20 of 26




      the centerline of this toilet to the side wall is not between a minimum of 16 inches and a

      maximum of 18 inches, in violation of Federal Law 2010, ADAAG § 604.2. (iii) The

      Plaintiff observed this condition, and it deters him from visiting Jin Chan Zhang and the

      Villa Shopping Center, and this condition would make the use of a side wall grab bar very

      difficult, if this restroom had a side wall grab bar. (iv) The action required to relocate this

      toilet is easily accomplishable and able to be carried out without much difficulty or

      expense.

         RED AGAVE

         ff.     (i) The force needed to open the entrance door to the men’s restroom in Red

      Agave is greater than 5 pounds. (ii) The force needed to open the entrance door to the

      men’s restroom in Red Agave is about 9 pounds and more than the maximum allowed force

      of 5 pounds (22.2 N), pertaining to the continuous application of force necessary to fully

      open a door, in violation of Federal Law 2010, ADAAG § 404.2.9. (iii) Due to the force

      necessary to open this entrance door, the Plaintiff had difficulty opening this door to enter

      the men’s restroom in Red Agave. (iv) The action required to reduce the force necessary

      to fully open this door is easily accomplishable and able to be carried out without much

      difficulty or expense.

         gg.       (i) In the men’s restroom in Red Agave, a door pull is not provided on both sides

      of the door to the toilet compartment near the latch. (ii) A door pull is not provided on

      both sides of this door near the latch, in violation of Federal Law 2010, ADAAG §

      604.8.1.2.     (iii) Due to the lack of a door pull on the door to the accessible toilet

      compartment, the Plaintiff could not fully close the door when he used the toilet. (iv) The

      action required to install door pulls on both sides of the door to the accessible toilet


                                                 20
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 21 of 26




      compartment is easily accomplishable and able to be carried out without much difficulty

      or expense.

          hh.    (i) In the men’s restroom in Red Agave, the width of the accessible toilet

      compartment is less than 60 inches. (ii) The width of this accessible toilet compartment

      is less than the minimum required width of 60 inches and is only about 49 inches wide, in

      violation of Federal Law 2010, ADAAG §§ 604.8.1 and 304.3. (iii) Due to the lack of

      width in this accessible toilet compartment, the Plaintiff required assistance to maneuver

      his wheelchair so that he could use the toilet. (iv) The action required to move the side

      panel of this accessible toilet compartment to increase the width of this compartment is

      easily accomplishable and able to be carried out without much difficulty or expense.

          ii.   (i) In the men’s restroom in Red Agave, the side wall grab bar is less than 42

      inches long. (ii) In the men’s restroom in Red Agave, the side wall grab bar is less than

      42 inches long and is only about 38 inches long, in violation of Federal Law 2010, ADAAG

      § 604.5.1. (iii) Due to the short length of this side wall grab bar, the Plaintiff had difficulty

      using this side wall grab bar to transfer himself from his wheelchair to the toilet and back

      again. (iv) The action required to replace this side wall grab bar is easily accomplishable

      and able to be carried out without much difficulty or expense.

          jj.   (i) In the men’s restroom in Red Agave, the side wall grab bar extends less than

      54 inches from the rear wall. (ii) In the men’s restroom in Red Agave, the side wall grab

      bar does not extend a minimum of 54 inches from the rear wall and only extends about 48

      inches from the rear wall, in violation of Federal Law 2010, ADAAG § 604.5.1. (iii) Due

      to the lack of adequate extension from the rear wall, the Plaintiff had difficulty using this

      side wall grab bar to transfer himself from his wheelchair to the toilet and back again. (iv)


                                                 21
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 22 of 26




      The action required to install a side wall grab bar in the proper position is easily

      accomplishable and able to be carried out without much difficulty or expense.

         kk.    (i) In the men’s restroom in Red Agave, there is no clear floor space under the

      sinks. (ii) In the men’s restroom in Red Agave, there is no clear floor or ground space

      under the sinks as shown in the photograph below, in violation of Federal Law 2010,

      ADAAG §§ 305 and 306.2.3. (iii) Due to the lack of clear floor space under these sinks,

      the Plaintiff could not make a front approach in his wheelchair to these sinks to wash his

      hands. (iv) The action required to replace these sinks or the cabinetry under them is easily

      accomplishable and able to be carried out without much difficulty or expense.




         ll.    (i) In the men’s restroom in Red Agave, the coat hook is higher than 48 inches

      above the floor. (ii) This coat hook is higher than 48 inches above the finish floor and is

      about 60 inches above the finish floor, and outside of the reach range of an individual in a


                                               22
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 23 of 26




           wheelchair, in violation of Federal Law 2010, ADAAG § 603.4. (iii) The Plaintiff

           observed the height of this coat hook above the floor, and he could not reach it to hang up

           his jacket, and it deters him from visiting Red Agave. (iv) The action required to relocate

           this coat hook is easily accomplishable and able to be carried out without much difficulty

           or expense.

                 mm.       (i) In the men’s restroom in Red Agave, the centerline of where the toilet

           paper is dispensed from the toilet paper dispenser is not between 7 and 9 inches from the

           front of the toilet. (ii) The centerline of where the toilet paper is dispensed from the toilet

           paper dispenser is not between a minimum of 7 inches and a maximum of 9 inches from

           the front of the toilet, in violation of Federal Law 2010, ADAAG § 604.7. (iii) Due to the

           location of where toilet paper is dispensed, the Plaintiff could not reach toilet paper from

           this dispenser from a normal sitting position on the toilet. (iv) The action required to

           relocate or replace this toilet paper dispenser is easily accomplishable and able to be carried

           out without much difficulty or expense.


           48.    All of the foregoing violations are also violations of the 1991 Americans with

 Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

 as promulgated by the U.S. Department of Justice.

           49.     The discriminatory violations described in paragraph 47 are not an exclusive list of

 the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s places of

 public accommodation in order to photograph and measure areas to which barriers prevented his

 access.

           50.    The individual Plaintiff, and all other individuals similarly situated, have been

 denied access to, and have been denied the benefits of services, programs and activities of the

                                                     23
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 24 of 26




 Defendant’s building and its facilities, and have otherwise been discriminated against and damaged

 by the Defendant because of the Defendant’s ADA violations, as set forth above. The individual

 Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

 damage without the immediate relief provided by the ADA as requested herein.

        51.     Defendant has discriminated against the individual by denying individuals access

 to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

 accommodations of its place of public accommodation or commercial facility in violation of 42

 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

        52.    Furthermore, the Defendant continues to discriminate against the Plaintiff, and all

 those similarly situated, by failing to make reasonable modifications in policies, practices or

 procedures, when such modifications are necessary to afford all offered goods, services, facilities,

 privileges, advantages or accommodations to individuals with disabilities; and by failing to take

 such efforts that may be necessary to ensure that no individual with a disability is excluded, denied

 services, segregated or otherwise treated differently than other individuals because of the absence

 of auxiliary aids and services.

        53.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

 Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

 warranted.

        54.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

 fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

 36.505.

        55.     Defendant is required to remove the existing architectural barriers to the physically

 disabled when such removal is readily achievable for its place of public accommodation that have



                                                  24
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 25 of 26




 existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

 alteration to Defendant’s places of public accommodation since January 26, 1992, then the

 Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

 facility are readily accessible to and useable by individuals with disabilities, including individuals

 who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities are ones which were

 designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

 36.401, then the Defendant’s facilities must be readily accessible to and useable by individuals

 with disabilities as defined by the ADA.

        56.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

 violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

 and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

 or waived by the Defendant.


        57.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

 Plaintiff injunctive relief, including an order to require the Defendant to alter the Villa Shopping

 Center, and the parking lot, access aisles and walkways to make those facilities readily accessible

 and useable to the Plaintiff and all other persons with disabilities as defined by the ADA; or by

 closing the facilities until such time as the Defendant cures its violations of the ADA.


        WHEREFORE, Plaintiff respectfully requests:


                a.      The Court issue a Declaratory Judgment that determines that the Defendant

        is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.


                b.      Injunctive relief against the Defendant including an order to make all readily

        achievable alterations to the facilities; or to make such facilities readily accessible to and

                                                  25
Case 1:20-cv-00119-NYW Document 1 Filed 01/15/20 USDC Colorado Page 26 of 26




        usable by individuals with disabilities to the extent required by the ADA; and to require

        the Defendant to make reasonable modifications in policies, practices or procedures, when

        such modifications are necessary to afford all offered goods, services, facilities, privileges,

        advantages or accommodations to individuals with disabilities; and to take such steps that

        may be necessary to ensure that no individual with a disability is excluded, denied services,

        segregated or otherwise treated differently than other individuals because of the absence of

        auxiliary aids and services.


                c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

        U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


                d.      Such other relief as the Court deems just and proper, and/or is allowable

        under Title III of the Americans with Disabilities Act.


                             DESIGNATION OF PLACE OF TRIAL

        Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

 Denver, Colorado as the place of trial for this action.


                                            Respectfully submitted,

                                             s/Robert J. Vincze_____
                                             Robert J. Vincze (CO #28399)
                                             Law Offices of Robert J. Vincze
                                             PO Box 792; Andover, Kansas 67002
                                             Phone: 303-204-8207
                                             Email: vinczelaw@att.net

                                             Attorney for Plaintiff Fred Nekouee




                                                  26
